Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 02 Sep 2022 amends claims 1, 9, and 15; thereby providing claims 1-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou (US 2019/0087979) and  ITU-T H.223 Multiplexing Protocol for low bit rate multimedia communication, 07/2001, (“H223”) in view of Budagavi (US 2018/0268570)
For claim 1, Mammou discloses a method of point cloud coding (PCC) ([0059]) implemented by a video decoder ([0089]), comprising: 
	receiving an encoded bitstream ([0059] receiving a bit-stream that includes model parameters of a parameterized surface and residual data computed from an original point cloud.) including a unit header ([0059] receiving a bit-stream that includes model parameters of a parameterized surface and residual data computed from an original point cloud.), 
	decoding the encoded bitstream ([0340] From the decoder perspective, these parameters are used after the reconstruction of a first 3D point cloud representation and utilized to generate the final 3D point cloud representation.). 
	Mammou does not expressly disclose a unit header containing a type indicator specifying a type of content carried in a payload wherein the type indicator comprises more than one bit.
H.223 standard teaches unit header containing a type indicator specifying a type of content carried in a payload (Page 7, 6.4.1.1: “Multiplex Code (MC) field The 4-bit MC field specifies to which logical channel each octet of the MUX-PDU information field belongs, by referencing an entry in the multiplex table.). It would be obvious to a person with ordinary skill in the art to combine the teachings of H223 with Mammou to provide a bitstream in conformance with bitstream standards.
Mammou and H.22 do not disclose a header containing a type indicator specifying a video type of content carried in a payload.
Budagavi teaches a header containing a type indicator specifying a video type of content carried in a payload ([0130] The encoder then generates and sends metadata along with the bitstream that indicates the type of the attribute stored in the particular video frame).
It would be obvious to a person with ordinary skill in the art to combine the header type teachings of Budagavi with the teachings of Mammou to provide the predictable improvement to allow a decoder to appropriately output a video frame using the header type.

For claim 2, Mammou discloses the method of claim 1, wherein the unit header is a PCC network abstraction layer (NAL) unit header, wherein the encoded bitstream further comprises a data unit, and wherein the data unit is a PCC network abstraction layer (NAL) unit ([0371] PCCNAL header: sequence of bits that indicates the start of the unit and/or the type of the unit.). 
For claim 3, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is a geometry component or a texture component ([0377] geometry video data PCCNAL(PCCNAL-GEO)).
For claim 4, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is auxiliary information or an occupancy map ([0377] Each coded block or set of coded blocks can be identified as a PCCNAL unit. Such blocks can include sequence parameter sets, picture parameter sets, geometry video data, occupancy data, texture video data, geometry frame, occupancy frame and texture frame amongst others). 
For claim 5, Mammou discloses the method of claim 1, wherein the payload comprises a High Efficiency Video Coding (HEVC) network abstraction layer (NAL) unit or an Advanced Video Coding (AVC) network abstraction layer (NAL) unit ([0097] operate in accordance with the High Efficiency Video Coding (HEVC) standard); [0367] PCCNAL (Point Cloud Compression Network Abstraction Layer) unit for convenience, that contains information on one or more types of data and its related header information may be used.). 
For claim 6, Mammou discloses the method of claim 1, wherein the type indicator consists of five bits ([0371] PCCNAL header: sequence of bits that indicates the start of the unit and/or the type of the unit.). 
For claim 7, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is a geometry component ([0377] Geometry video stream in FIG. 7A can correspond to geometry video data PCCNAL(PCCNAL-GEO)), and 
	wherein the geometry component comprises a set of coordinates associated with a point cloud frame ([0076] X, Y, and Z coordinates for points in a view of the sensor devices), and wherein the set of coordinates are Cartesian coordinates ([0076] Cartesian coordinate system). 
For claim 8, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is a texture component ([0377] Texture video stream can correspond to PCCNAL-ATT), and wherein the texture component comprises a set of luma sample values of a point cloud frame ([0354] a 4:2:0 YCbCr representation). 
	For claims 9-20 Mammou and H223 disclose the claimed limitations as discussed for corresponding limitations in claims 1-8.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485